[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#130)
The defendant's motion for summary judgment (#130) is denied as the issue of whether the stairway is part of the highway system is a genuine issue of material fact. See Fox v. MetroNorth, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 133933 (October 4, 1994, Lewis, J.); Grussev. Frankel, Superior Court, Judicial District of New Haven at New Haven, Docket No. 345483 (July 28, 1993, Stanley, J.,8 CSCR 903).
JOHN J. P. RYAN, JUDGE